Case 3:20-cv-02131-GPC-JLB Document 7-12 Filed 04/01/21 PageID.161 Page 1 of 9




                           EXHIBIT 9
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.162
                                                                                                                               of COVID-19 | CDCPage 2 of 9




           COVID-19




     Improve the Fit and Filtration of Your Mask to Reduce the
     Spread of COVID-19
     Updated Feb. 23, 2021                      Print



     Correct and consistent mask use is a critical step everyone can take to reduce their risk of getting and spreading COVID-19.
     Masks work best when everyone wears them, but not all masks provide the same protection. How well a mask ts, how well it
      lters the air, and how many layers it has are all important to consider when choosing which mask to wear. Wearing a mask
     around people who do not live with you or when someone in your house is sick is now even more critical with the increased
     spread of new COVID-19 variants, some of which appear to spread more easily and quickly than the original virus that causes
     COVID-19.



     General Principles for Mask Use
     Below are some general principles for mask use.

     Masks should

           ●   Completely cover the nose and mouth
           ●   Fit snugly against the sides of the face and not have any gaps
           ●   Be handled only by the ear loops, cords, or head straps (not by the surface of the mask)

     Masks should be worn

           ●   Any time you are in a public setting
           ●   Any time you are traveling on a plane, bus, train, or other form of public transportation traveling into, within, or out of
               the United States and in U.S. transportation hubs such as airports and stations
           ●   When you are around people who do not live with you, including inside your home or inside someone else’s home
           ●   Inside your home if someone you live with is sick with symptoms of COVID-19 or has tested positive for COVID-19

     Masks should not be worn

           ●   By a child under 2 years of age
           ●   By someone with a disability who cannot wear a mask, or cannot safely wear a mask, for reasons related to the disability
           ●   In a situation when wearing a mask would create a risk to workplace health, safety, or job duty as determined by the
               workplace risk assessment 
     For more information on wearing a mask and personal protective equipment in healthcare workplaces, see Interim Infection
     Prevention and Control Recommendations for Healthcare Personnel During the Coronavirus Disease 2019 (COVID-19)
     Pandemic.



https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 70   1/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.163
                                                                                                                               of COVID-19 | CDCPage 3 of 9




     Types of Masks
     There are many types of masks that you can use to protect yourself and others from getting and spreading COVID-19. The
     terminology used to describe masks is NOT standardized. The terms and de nitions provided here might be di erent from
     the terms and de nitions that are used for commercial products. A brief description of di erent types of masks and some of
     the pros and cons of each are described below.


     Cloth Masks
     Cloth masks can be made from a variety
     of natural and synthetic fabrics and
      bers, and many types of cloth masks are
     available.

     What to look for

           ●   Look for a cloth mask that is made
               of multiple layers of tightly woven,
               breathable fabric.
           ●   Make sure your cloth mask blocks
               light from coming through the fabric
               if held up to a bright light source.

     Features

           ●   Can have ear loops that t behind
               the ears or cords that tie around the
               head and neck.
           ●   Some have a nose wire (a metal
               strip along the top of the mask) that
               can help to improve t.
           ●   Note: Do NOT wear cloth masks
               with exhalation valves or vents since
               they allow respiratory droplets
               containing the virus to escape.

     Pros: Easy to obtain; comfortable; a ordable; convenient; washable and reusable; ear loops, tie cords, and nose wires (if
     available) can usually be adjusted.

     Cons: Poorly tting masks may have gaps around the sides of the face or nose. Gaps may allow respiratory droplets
     containing the virus to leak in and out around the mask. Depending on how they t and how they are made, cloth masks vary
     in how well they can protect you and others from getting and spreading COVID-19.

     Additional Considerations: A cloth mask can be layered on top of a medical procedure mask for improved t and ltration.
     Using a mask tter or brace may also help to improve t.


     Medical Procedure Masks (sometimes referred to as Surgical Masks or
     Disposable Face Masks)
     Medical procedure masks (including surgical masks) intended for community use are commercially available and are often
     sold as “disposable face masks.”

     What to look for

           ●   Check the labels to ensure that they are made of multi-layered, non-woven material.

     Features
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 71   2/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.164
                                                                                                                               of COVID-19 | CDCPage 4 of 9



           ●   Generally have ear loops that t behind the ears. However, some available options
               have cords that tie around the head and neck rather than ear loops.
           ●   Some have a nose wire (a metal strip along the top of the mask) that can help to
               improve t.

     Pros: Easy to obtain; comfortable; a ordable; convenient; disposable (good for
     situations when the mask may get wet or dirty); nose wires (if available) can be
     adjusted.

     Cons: These masks often t loosely. Masks with ear loops may not be adjustable
     enough to achieve a better t. Masks with tie cords can provide a better t for some
     people. Poor t causes gaps around the nose and along the sides of the face where
     respiratory droplets containing the virus can leak in and out; designed for one-time use.

     Additional Considerations: A medical procedure mask can be layered underneath a cloth mask for improved t and ltration.
     However, a medical procedure mask should not be layered underneath a second medical procedure mask. Using a mask tter
     or brace may also help to improve t


     KN95 Masks (also known as KN95 Respirators)
     KN95 masks are a type of ltering facepiece respirator that are commonly made and
     used in China. KN95 masks may be preferable in some situations or for some people –
     especially for situations that require prolonged close contact with people who do not
     live in the same household, or for people who are at increased risk for severe illness
     from COVID-19.

     What to look for

           ●   Look for KN95 masks that meet requirements similar to those set by CDC’s
               National Institute for Occupational Safety and Health (NIOSH) for respirators.
               Some KN95 masks sold in the United States meet requirements similar to those
               set by NIOSH, while other KN95 masks do not.

     Features

           ●   Often have ear loops that t behind the ears. However, some available options have head straps.
           ●   Note: Do NOT wear KN95 masks with exhalation valves since they allow respiratory droplets containing the virus to
               escape.

     Pros: Filter up to 95% of particles in the air (when they meet the right requirements and are not counterfeit/fake, and when
     proper t can be achieved).

     Cons: Can be uncomfortable; often requires more e ort to breath; may be more expensive and di cult to obtain; designed
     for one-time use; many counterfeit (fake) KN95 masks are commercially available, and sometimes it is hard to tell if they meet
     the right requirements just by looking at them. At least 60% of the KN95 masks evaluated by NIOSH did not meet the
     requirements that they claim to meet.

     Additional Considerations: It may be hard to achieve a proper t with certain types of facial hair.


     NIOSH-Approved N95 Respirators
     CDC does not recommend the use of N95 respirators for protection against COVID-19 in non-healthcare settings. N95
     respirators should be reserved for healthcare personnel and for other workers who are required to wear them for protection
     against other hazards.


     Ways to Increase Mask Protection: Improve Fit and Filtration

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 72   3/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.165
                                                                                                                               of COVID-19 | CDCPage 5 of 9



           ●   Improve t to help prevent air (potentially with respiratory droplets containing the virus) from owing freely around the
               edges of the mask and instead forcing air to ow through the mask.
           ●   Improve ltration to cause more respiratory droplets containing the virus to be captured by the mask.


     How to Improve Fit
     COVID-19 spreads mainly from person to person through respiratory droplets that
     come out of the nose and mouth when people breathe, cough, sneeze, talk, shout, or
     sing. These respiratory droplets travel in the air and can then land in the noses and
     mouths of others, which spreads COVID-19. Therefore, in order to be e ective, masks
     must always be worn over the nose and mouth.

     Ensuring that masks t well on the face is very important to help prevent getting and
     spreading COVID-19. A common problem with some masks is that there can sometimes
     be gaps between the mask and the mask wearer’s face. When there are gaps, air with
     respiratory droplets containing the virus can leak in and out around the edges of the
     mask (on the top or the sides). To help prevent air leakage, masks should t snugly
     against the sides of the face and not have gaps.


     Options to Improve Mask Fit
     Nose Wires: Use cloth or medical procedure masks that have a nose wire (a metal strip
     along the top of the mask) to help prevent air leakage at the top of the mask. Nose
     wires can also help to prevent fogging of eyeglasses. To get a good t, make sure to
     bend the nose wire over your nose to conform to your face.




     Mask Fitters and Braces: These devices can be used over a medical procedure mask or
     a cloth mask to improve the t by helping to reduce air leakage from around the edges
     of the mask.




     Knotting and Tucking: This technique can be used to improve the t of a medical procedure mask. Knot the ear loops of the
     mask where they join the edge of the mask, then fold and tuck the unneeded material under the edges. (For instructions, see
     the following https://youtu.be/UANi8Cc71A0  )




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 73   4/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.166
                                                                                                                               of COVID-19 | CDCPage 6 of 9




     How to Check Mask Fit
           ●   Check for gaps by cupping your hands around the outside edges of the mask. Make sure no air is owing from the area
               near your eyes or from the sides of the mask.
           ●   If the mask has a good t, you will feel warm air come through the front of the mask and may be able to see the mask
               material move in and out with each breath.


     How to Improve Filtration
     Another important step to increase the protection o ered by your mask is to improve ltration. Masks capture respiratory
     droplets containing the virus when the wearer breathes out, blocking them from reaching the outside air and protecting
     others. They also serve as a barrier to protect the wearer by capturing respiratory droplets containing the virus breathed out
     by others, so that the wearer does not breathe them in. A mask with improved ltration will stop more respiratory droplets
     containing the virus from getting inside your mask if others are sick or escaping from your mask if you are sick.

     Layering

     Adding more layers of material to a mask (layering) is a good way to reduce the number of respiratory droplets containing the
     virus that come through the mask. One layering strategy is to use a cloth mask that has multiple layers of fabric. Another
     strategy is to wear two masks.

     Improve Mask Fit and Filtration by Wearing Two Masks

     Wearing a second mask on top of a rst mask can

           ●   Improve t by pressing the inner mask closer to the face, thereby reducing the amount of air that leaks around the
               edges of the masks.
           ●   Improve ltration by adding more layers of material to reduce the number of respiratory droplets containing the virus
               that come through the masks.


https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 74   5/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.167
                                                                                                                               of COVID-19 | CDCPage 7 of 9




     One way to do this is to wear a medical procedure mask underneath a cloth mask. A recent study conducted in a laboratory
     found that this combination provided much better protection to the wearer and to others as compared with a cloth mask by
     itself or a medical procedure mask by itself.




     However, there are some mask combinations that should not be used

           ●   Do not combine two medical procedure masks. Medical procedure masks are not designed to t tightly and wearing a
               second medical procedure mask on top of the rst medical procedure mask does not help to improve the t.
           ●   Do not combine a KN95 mask with any other masks. You should only use one KN95 mask at a time, and you should not
               use any type of second mask on top of or underneath a KN95 mask.



     Things to Watch Out for When Improving Mask Fit and
     Filtration
     Take into account the following considerations when improving mask t and ltration:

     Ensure the following

           ●   Breathing is not di cult
                 -    Breathing might take more e ort when wearing a mask that ts and lters better. For example, it might require
                      more e ort to breathe when wearing two masks.
           ●   Vision is not obstructed
                 -    Adding an extra layer or mask could block vision. Reduced vision could lead to trips, falls, or other injuries.

     Try it at home rst

           ●   Try out any potential techniques for improved mask t and ltration at home before trying it out in public. For example,
               try walking around the house or outside for several minutes while wearing a mask with improved t and ltration to
               assure that you can breathe comfortably and that your vision is not reduced.

     Special considerations for children who may have di culties with techniques for improved t and ltration

           ●   Children younger than 2 should not wear any masks.
           ●   Children 2 and older should always wear masks in a public setting or when they are around people who do not live with
               them.
           ●   Some children (age 2 and older) may tolerate wearing one mask without any problems but may not be able to tolerate
               improved t and ltration techniques.



     Choosing a Mask for Di erent Situations
     Some situations may have higher risk of exposure to COVID-19 than others, so the level of protection needed may vary.

     In many circumstances, cloth masks or medical procedure masks work well for community use.

     Examples might include:
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 75   6/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.168
                                                                                                                               of COVID-19 | CDCPage 8 of 9
               p          g

           ●   Talking with neighbors when you are outdoors and are at least six feet away
           ●   Going to a park, as long as you are able to stay at least six feet away from people who do not live with you

     For situations when you are in close contact with people who do not live with you, a mask option that provides a higher level
     of protection (improved t and/or improved ltration) should be considered.

     These situations might include

           ●   Going to the grocery store
           ●   Visiting the doctor
           ●   Working at a job where you are exposed to people who do not live with you and you are not always able to maintain at
               least six feet of distance from others

     One example of an option to improve t is to use a mask tter or brace over a medical procedure mask or a cloth mask (as
     described above) in order to reduce leakage of air around the edges of the mask. Another example of an option that can
     improve t and ltration is to wear two masks, which can be done by wearing a cloth mask over a medical procedure mask.

     For some situations, especially those that require prolonged close contact with people who do not live with you, you may
     prefer to use a KN95 mask identi ed on the FDA Emergency Use Authorization List  .

     These situations might include

           ●   Riding on planes, buses, trains, or other forms of public transportation, especially when you are not able to maintain at
               least 6 feet of distance from other people who do not live with you
           ●   Taking care of someone who is sick with COVID-19
           ●   Working at a job where you interact with large numbers of the public, especially if you work in areas with high levels of
               community transmission. Examples of jobs might include bus drivers and grocery store workers

     People at increased risk for severe illness from COVID-19, such as older adults or people with certain underlying medical
     conditions, may prefer to use a KN95 mask when interacting with people who do not live with them.

     A KN95 mask might not always be available when you wish to have a higher level of protection, or you may not be able to
     properly t or tolerate a KN95 mask. In that case, you can use a mask tter or brace over a medical procedure mask or a cloth
     mask to improve t. Another option is to improve t and ltration by wearing two masks to increase protection.



     Choosing and Wearing a Mask is Just One of Many Strategies to
     Reduce the Spread of COVID-19
     Wearing a mask is one of the most important ways to reduce the risk of getting and spreading COVID-19. This document
     describes the types of masks available and strategies that can be used to better protect the wearer and the people they
     interact with. Wearing any type of mask correctly is better than not wearing a mask at all.

     This guidance should be used to help inform people’s choice of mask and level of protection. CDC recommends that people
     consistently and correctly wear masks in all public settings, when they are with anyone who does not live with them (including
     inside their own home), and when taking care of someone who has COVID-19.

     In addition to consistently and correctly wearing masks, everyone should continue to take these important steps to reduce
     the spread of COVID-19:

           ●   Stay at least 6 feet (at least 2 arm lengths) away from others who do not live with you
           ●   Avoid crowds
           ●   Avoid poorly ventilated indoor spaces
           ●   Stay home when you are sick
           ●   Wash hands frequently with soap and water for at least 20 seconds (or use hand sanitizer containing at least 60%
               alcohol)

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 76   7/8
4/1/2021                                  Case 3:20-cv-02131-GPC-JLB
                                                              Improve the FitDocument
                                                                              and Filtration of7-12    Filed
                                                                                                Your Mask      04/01/21
                                                                                                          to Reduce the SpreadPageID.169
                                                                                                                               of COVID-19 | CDCPage 9 of 9



           ●   Get vaccinated when the vaccine is available to you
           ●   Get tested if you have signs or symptoms of COVID-19, or if you think you may have been exposed to someone with
               COVID-19

           Resources

           General Information about Masks

               ●   Your Guide to Masks
               ●   How to Wear Masks
               ●   How to Store and Wash Masks
               ●   Guidance for Wearing Masks
               ●   Scienti c Brief: Community Use of Cloth Masks to Control the Spread of SARS-CoV-2
               ●   Requirement for Face Masks on Public Transportation Conveyances and at Transportation Hubs

           Mask and Respirator Standards

               ●   Masks and Respirators that have received FDA Emergency Use Authorizations (EUAs) 
               ●   American Society for Testing and Materials: ATSM Standards & COVID-19 
               ●   NIOSH-Approved N95 Particulate Filtering Facepiece Respirators

           Information about Counterfeit (Fake) Masks and Respirators

               ●   The National Personal Protective Technology Laboratory (NPPTL) Respirator Assessments to Support the COVID-19
                   Response
               ●   Factors to Consider When Planning to Purchase Respirators from Another Country
               ●   Information about Counterfeit Masks and Respirators

           Scienti c Studies about Wearing Masks

               ●   Brooks JT, Beezhold DH, Noti JD, et al. Maximizing Fit for Cloth and Medical Procedure Masks to Improve
                   Performance and Reduce SARS-CoV-2 Transmission and Exposure, 2021. MMWR Morb Mortal Wkly Rep. ePub: 10
                   February 2021. DOI: http://dx.doi.org/10.15585/mmwr.mm7007e1 
               ●   Rothamer DA, Sanders S, Reindl D, Bertram TH. Strategies to minimize SARS-CoV-2 transmission in classroom
                   settings: Combined impacts of ventilation and mask e ective ltration e ciency  . Preprint. MedRxiv. 2021;
                   Posted 2021 January 4. doi:10.1101/2020.12.31.20249101
               ●   Gandhi M, Marr LC. Uniting Infectious Disease and Physical Science Principles on the Importance of Face Masks for
                   COVID-19  . Med. 2021;2(1):29-32. doi: 10.1016/j.medj.2020.12.008
               ●   Pan J, Harb C, Leng W, Marr LC. Inward and outward e ectiveness of cloth masks, a surgical mask, and a face
                   shield  . MedRxiv. 2020; Posted 2020 November 20. doi:10.1101/2020.11.18.20233353
               ●   Runde DP, Harland KK, Van Heukelom P, Faine B, O’Shaughnessy PO, Mohr NM. The “double eights mask brace”
                   improves the t and protection of a basic surgical mask amidst COVID-19 pandemic  . J Am Coll Emerg
                   Physicians Open. 2020;2(1):e12335. Published 2020 Dec 26. doi:10.1002/emp2.12335
               ●   Lindsley WG, Blachere FM, Law BF, Beezhold DH, Noti JD. E cacy of face masks, neck gaiters and face shields for
                   reducing the expulsion of simulated cough-generated aerosols  . Aerosol Sci Technol. 2021;
                   doi:10.1080/02786826.2020.1862409
               ●   Noti JD, Lindsley WG, Blachere FM, et al. Detection of infectious in uenza virus in cough aerosols generated in a
                   simulated patient examination room  . Clin Infect Dis. 2012;54(11):1569-1577. doi:10.1093/cid/cis237
               ●   Clapp PW, Sickbert-Bennett EE, Samet JM, et al. Evaluation of Cloth Masks and Modi ed Procedure Masks as
                   Personal Protective Equipment for the Public During the COVID-19 Pandemic  . JAMA Intern Med. 2020;e208168.
                   Published online ahead of print 2020 Dec 10. doi:10.1001/jamainternmed.2020.8168



                                                                                                                                                              Last Updated Feb. 23, 2021



https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-fit-and-filtration.html#choosing-a-mask
                                                                                                                                                         Exhibit 9, Page 77                8/8
